5 Case 2:19-mr-00720-GJF Document1 Filed 06/18/19 Page 1 of 4
>" AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT...

for the
District of New Mexico CLERK

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Brooke Chandler (DOB: 02/23/1995)

Case No.1 -]2OQMR,

mee ee ee ee ee ee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

The person known as Brooke Chandler with the last four of his social security number 1765.

located in the District of New Mexico , there is now concealed (identify the

person or describe the property to be seized):
DNA samples from Brooke Chandler, in the form of buccal cells on oral swabs. The oral swabs will be collected from
the inside cheeck portion of the mouth to sufficiently collect buccal cells.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 18 U.S.C. § 922(g)(3) Being a user of a controlled substance in possession of a firearm

The application is based on these facts:

cas Continued on the attached sheet.

Delayed notice of _ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

i jo ZE=—

Applicant's signature

 

~ seco Tessitore, ATF Special Agent

 

 

Printed name and title

Sworn to before me and signed in my presence.

 

Date: bf oi

udge 's signature

City and state: Las Cruces, NM Gregory (fan U.S. Magistrate Judge

 

 

Printed name and title
i

Case 2:19-mr-00720-GJF Document1 Filed 06/18/19 Page 2 of 4

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

INTRODUCTION AND AGENT BACKGROUND

I, Joseph D. Tessitore Jr., being duly sworn, respectfully submit this Affidavit pursuant to
Rule 41 of the Federal Rules of Criminal Procedure in support of a search warrant to

search the body of the Defendant, Brooke CHANDLER (DOB: 02/23/1995) to collect a
DNA sample by way of a buccal swab.

I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF), and have been since May 14, 2017. I completed the Special Agent Basic Training
Academy in Glynco, GA in December of 2017. I have a Bachelor’s of Science from
Embry-Riddle Aeronautical University in Global Security and Intelligence Studies with
minors in Mathematics and Economics. | am a law enforcement officer of the United
States who is empowered by law to conduct investigations of, and to make arrests for,
offenses enumerated in Titles 18, 21, and 26 of the United States Code. | am currently
assigned to the ATF Las Cruces Field Office in Las Cruces, New Mexico (NM).

Previous to being employed with the ATF I was employed as a U.S Border Patrol Agent
(PA) with Customs and Border Protection (CBP) starting on May 01, 2008.

While employed as a federal law enforcement officer, | have made numerous arrests for
violations of federal criminal statutes. During employment with CBP, I was assigned to
the Drug Enforcement Administration (DEA) Tucson District Office for approximately
four years. | have participated and assisted with multiple investigations involving illegal
drugs, drug proceeds, and money laundering. | also participated in joint federal and state
investigations to include Organized Crime Drug Enforcement Task Force investigations.
During these investigations, | conducted thorough records checks, physical surveillance,
authored and executed search warrants, and monitored and reviewed wiretapped
conversations of suspects. I also conducted numerous interviews of subjects/defendants

as well as conducted debriefings of confidential informants.

The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is

Page | 1
 

a

Case 2:19-mr-00720-GJF Document1 Filed 06/18/19 Page 3 of 4

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

intended to show merely that there is sufficient probable cause for the requested warrant

and does not set forth all of my knowledge about this matter.

FACTS AND CIRCUMSTANCES ESTABLISHING PROBABLE CAUSE

On April 24, 2019, ATF Special Agent (SA) Dennis King and I interviewed Brooke
CHANDLER in Hobbs, NM. During the interview, CHANDLER admitted to using
heroin since the death of her son at the beginning of 2017. CHANDLER stated she used
to use up to 6 grams of heroin per day, but has since decreased to 0.2 grams per day.
CHANDLER admitted to using methamphetamine, but said it was not her drug of choice.
SA King advised CHANDLER she could not possess firearms due to her illegal drug use.
CHANDLER acknowledged this and stated she did not currently possess any firearms.
On May 20, 2019, Hobbs Police Department (HPD) Chief Dunlap conducted a traffic
stop on a 2006 Volkswagen bearing New Mexico license plate KYR4506 for turning
movements. HPD Officer Lara identified the driver as CHANDLER. Records checks
revealed CHANDLER had a warrant from the Hobbs Magistrate Court. Officer Lara
arrested CHANDLER on this warrant.

HPD Officer Burleson identified the passenger of the vehicle as Gareth Williams.
Records checks revealed Williams had a warrant from the Hobbs Magistrate Court.
Officer Burleson arrested Williams. An inventory search was conducted on the vehicle
prior to it being towed. Officer Lara located a purse on the floorboard of the driver’s
side. Officer Lara noticed the purse looked like the same purse she had observed
CHANDLER with on a previous traffic stop on March 8, 2019. Officer Lara reviewed
her body camera footage from the previous traffic stop to verify this. Inside the purse
was a prescription bottle for CHANDLER. Officer Lara also located a Sig Sauer, P238,
.380 pistol, SN: 27B058227 in the purse.

On June 11, 2018, ATF Special Agent Dennis King reviewed the description of the
aforementioned firearm’s markings. Based on the review of this information, in
conjunction with research, knowledge and experience, SA King believed the firearm was

not manufactured in New Mexico thus affected interstate commerce.

Page | 2
* Case 2:19-mr-00720-GJF Document1 Filed 06/18/19 Page 4 of 4
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

CONCLUSION

9. I am aware that when an individual touches objects there is a possibility that individual’s
DNA may be transferred to those objects. I believe that if CHANDLER possessed the
above-mentioned firearm, it is possible her DNA is on this item. The firearm is currently
secured in HPD evidence. I intend to arrange for HPD to send the evidence to the New
Mexico Department of Public Safety Forensic Laboratory for touch DNA testing. Said
laboratory requires a suspect DNA sample prior to testing the firearm for DNA. I will
request the laboratory compare any DNA found on the firearm to that of CHANDLER.
As such, I am requesting authorization to collect a DNA sample from CHANDLER by

buccal swab.

10. For the foregoing reasons, I respectfully submit that probable cause exists to search the
Defendant, Brooke CHANDLER, to collect a DNA sample by buccal swab, pursuant to
Rule 41 of the Federal Rules of Criminal Procedure. I believe this search may produce
evidence of unlawful possession of firearms that have affected interstate commerce by a
person who is an unlawful user of or addicted to any controlled substance, in violation of

18 U.S. Code § 922(g)(3).

11. I declare under penalty of perjury that the statements above are true and correct to the

best of my knowledge, information, and belief.

AE

JoSeph D. Tessitore Jr., Special Agent
Bureau of Alcohol, Tobacco, Firearms and Explosives

AUSA Maria Armijo has reviewed this affidavit.

L) Bf itits JB ay of June 2019,

HON. Gregory J. Fouratt
UNITED $ ES MAGISTRATE JUDGE

District of New Mexico

 
